Citation Nr: 0031617	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
postoperative residuals of meniscectomy of the right knee 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
instability of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which continued a 10 percent disability 
evaluation for a right knee disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5259.  During the pendency of 
this appeal, in an October 1999 rating decision, the RO 
assigned a temporary 100 percent disability evaluation 
effective May 14, 1999 for a period of convalescence 
following the veteran's partial right lateral meniscectomy in 
May 1999 and assigned a 10 percent disability evaluation 
effective July 1, 1999.  Thereafter, in a July 2000 rating 
decision, the RO continued the 10 percent disability 
evaluation under DC 5259 and assigned a separate 10 percent 
disability evaluation for instability of the right knee 
effective November 7, 1995 pursuant to 38 C.F.R. § 4.71a, DC 
5257.  

On a claim for an original or an increased rating, a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In this case, the veteran has not indicated that 
he is satisfied with the currently assigned evaluations for 
his service-connected right knee disability.  Accordingly, 
the veteran's appeal has not been resolved and is still 
pending before the Board.     


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 10 percent for a right knee disability.  After 
reviewing the record, the Board believes that additional 
development is required prior to adjudication of this appeal.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
§ 3(a), 114 Stat. 2096, ___ (2000)(to be codified at 
38 U.S.C. § 5103A).  

The veteran is service connected for a right knee disability 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71(a), DC 5259, for symptomatic residuals of removal of 
semilunar cartilage.  This is the highest evaluation 
available under this diagnostic code.  By rating decision 
dated July 2000, the RO assigned a separate 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.71(a), DC 
5257 for instability of the right knee.  

The Board notes that the Office of General Counsel (GC) has 
issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
DC 5003 and 38 C.F.R. § 4.71a, DC 5257 (2000) provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  (9-98 at paragraphs 1, 6).  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. (9-98 at paragraphs 4, 6); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, it appears that the RO may have assigned a 
separate disability evaluation under DC 5257 based on the 
veteran's symptoms of locking and instability.  In the 
alternative, the RO may have assigned a separate disability 
evaluation under DC 5257 based on x-ray findings of arthritis 
and limitation of motion of the right knee.  In either case, 
further development is needed prior to further review of this 
appeal.  

Pursuant to 38 C.F.R. § 4.14 (2000), various symptoms 
associated with a disability may not be separately rated 
under different diagnostic codes.  Thus, a separate 
disability evaluation under DC 5257 to compensate the veteran 
for the symptom of instability of the knee without evidence 
of arthritis, in addition to compensation under DC 5259 for 
symptoms associated with removal of cartilage of the knee is 
inappropriate in this case.  However, as discussed, a 
separate evaluation may be assigned for arthritis in cases 
where the veteran is requesting an increased disability 
rating for a knee disability.  A review of the record shows 
that the RO did not address whether there is x-ray evidence 
of arthritis and whether the veteran has limitation of motion 
to warrant a separate evaluation under DC 5257 pursuant to 
VAOPGC PREC 23-97 and VAOGCPREC 9-98.  It appears that the RO 
assigned a separate evaluation under DC 5257 based solely on 
the fact that the record shows that the veteran experiences 
frequent locking and complains of instability of the knee.  

The record in this matter contains contradictory findings 
regarding whether the veteran has arthritis in the right 
knee.  X-rays taken in conjunction with a December 1995 VA 
examination revealed narrowing of the medial joint space.  X-
rays taken during a July 1997 VA examination showed that 
there was no evidence of any arthritic changes.  The veteran 
was diagnosed with degenerative joint disease of the right 
knee.  In a February 1998 statement from a VA physician with 
the John Cochran VA Medical Center, General Medicine Clinic, 
a VA physician indicated that the veteran had been diagnosed 
with arthritis of the right knee which would negatively 
impact his ability to ambulate and to perform activities 
associated with significant weight bearing loads.  X-rays 
taken in February 1998 revealed degenerative joint disease of 
the right knee and x-rays taken in February 1999 revealed 
osteoarthritis.  The veteran underwent a right knee 
arthroscopy with right knee partial lateral meniscectomy in 
May 1999.  X-rays taken during the most recent VA examination 
in July 2000 revealed no evidence of fracture, dislocation or 
arthritic change.  The veteran was diagnosed with right knee 
pain.  

Further, the record shows that the veteran underwent a medial 
meniscectomy during service and again in May 1999.  However, 
it is unclear whether his current symptomatology is 
attributable to service connected residuals of the right knee 
surgeries and/or whether the veteran's current symptomatology 
is attributable to arthritis of the right knee.  Accordingly, 
the veteran must be afforded another VA examination in order 
to determine the nature of his current symptoms and to 
determine whether he has arthritis of the right knee.    
 
The Board also points out that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection of parts of the musculoskeletal system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).

The veteran currently has a separate 10 percent disability 
evaluation under DC 5257.  The rating criteria for DC 5257 do 
not include loss of range of motion and 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain on motion, are not applicable.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
veteran's right knee disability must still be considered 
under all diagnostic codes applicable to the knee, including 
those based on loss of range of motion.  Therefore, when the 
veteran is afforded a VA examination, the examiner must also 
address the factors set forth in DeLuca. 

Because it is not clear from the record whether the veteran 
in fact has arthritis of the right knee and whether the 
veteran's current symptoms are attributable to his service 
connected right knee disability or to arthritis, this matter 
is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of the 
veteran's right knee disability.  The 
examiner should review the entire claims 
folder, and all appropriate tests should 
be conducted.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The examiner is 
specifically requested to discuss the 
nature and extent of the veteran's 
service connected right knee disability 
and whether the veteran has arthritis of 
the right knee confirmed by x-ray 
findings.  The examiner should attempt to 
quantify the degree of impairment of the 
veteran's right knee in terms of the 
nomenclature set forth in the rating 
criteria (38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260 and 
5261 (2000)).  The examiner should also 
give consideration to the criteria 
discussed in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner is requested to 
provide a detailed rationale for all 
opinions expressed.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not comply with the specifications set 
forth in this remand, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased disability evaluation for a 
right knee disability and should also 
determine if the veteran is entitled to a 
separate disability evaluation for 
arthritis.  If the determination of this 
claim remains unfavorable to the veteran, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (2000).  However, no action is 
required of the veteran unless he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


